Affirmed as modified; Opinion Filed January 25, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01429-CR
                                      No. 05-17-01430-CR
                                      No. 05-17-01431-CR
                        CHRISTOPHER LAJUAN DAVIS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F09-72077-M, F10-72780-M, F12-70385-M

                             MEMORANDUM OPINION
                         Before Justices Myers, Molberg, and Osborne
                                  Opinion by Justice Myers
       Appellant Christopher Lajuan Davis appeals his convictions, following the adjudication of

his guilt, for (1) possession with intent to deliver phencyclidine in an amount of four grams or

more but less than 200 grams, (2) aggravated assault with a deadly weapon, and (3) assault causing

bodily injury involving family violence enhanced by a previous conviction for assault involving

family violence. The trial court assessed punishment at twenty years’ imprisonment in the drug

case, eighteen years’ imprisonment in the aggravated assault case, and ten years’ imprisonment in

the assault involving family violence case. On appeal, appellant’s attorney filed a brief in which

she concludes the appeals are wholly frivolous and without merit.           The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See
High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether

brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file

pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       Although not an arguable issue, we note the judgments adjudicating guilt incorrectly recite

there were plea bargain terms in these cases and that the attorney representing the State was

“Patrick Capetillo.” The record, however, shows appellant entered open pleas of true to the

allegations in the motions to adjudicate, and Jennifer Balido represented the State during the

proceedings. Accordingly, on our own motion, we modify the section of each judgment entitled

“terms of plea bargain” to show “open,” and the section entitled “attorney for state” to show

“Jennifer Balido.” TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993) (courts of appeals have authority to modify a judgment); Estrada v. State, 334 S.W.3d
57, 63–64 (Tex. App.—Dallas 2009, no pet.) (same).

       As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47
171429F.U05


                                                –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 CHRISTOPHER LAJUAN DAVIS,                            On Appeal from the 194th Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F09-72077-M.
 No. 05-17-01429-CR          V.                       Opinion delivered by Justice Myers.
                                                      Justices Molberg and Osborne participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Attorney for State” is modified to show “Jennifer Balido.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 25th day of January, 2019.




                                                –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 CHRISTOPHER LAJUAN DAVIS,                            On Appeal from the 194th Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F10-72780-M.
 No. 05-17-01430-CR          V.                       Opinion delivered by Justice Myers.
                                                      Justices Molberg and Osborne participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Attorney for State” is modified to show “Jennifer Balido.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 25th day of January, 2019.




                                                –4–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 CHRISTOPHER LAJUAN DAVIS,                            On Appeal from the 194th Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F12-70385-M.
 No. 05-17-01431-CR          V.                       Opinion delivered by Justice Myers.
                                                      Justices Molberg and Osborne participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Attorney for State” is modified to show “Jennifer Balido.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 25th day of January, 2019.




                                                –5–